Citation Nr: 1643604	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  12-16 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, to include pes planus and bilateral hammertoes (2-5).  

2.  Entitlement to service connection for a low back disability, to include as secondary to a bilateral foot disability.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel



INTRODUCTION

The Veteran has active duty service from September 1944 to July 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Board previously remanded these issues in December 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably another remand is necessary for proper development of the issues.  The Board's December 2015 remand noted that the Veteran's entrance examination was unavailable to the Board for review as a result of an apparent scanning error.  The Board directed that on remand the RO undertake all reasonable efforts to ensure that a complete and viewable copy of the Veteran's entrance examination was associated with the Veteran's claims file.  To date, there is no complete and viewable copy of the Veteran's entrance examination uploaded to the Veteran's claims file, and the RO has not provided any explanation as to why it has not been provided.  It is noteworthy that the January 2016 VA examiner claimed that he had reviewed the Veteran's enlistment and separation examinations and referenced his enlistment examination when discussing the Veteran's flatfoot etiology.  Therefore, the Board must determine that there has not been substantial compliance with the orders in the December 2015 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, the Veteran receives continuous treatment through VA, and the Board finds that the RO should obtain and associate with the file VA treatment records dated from January 2016 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record VA treatment records for the Veteran dated from January 2016 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  Undertake all reasonable efforts to ensure that a complete and viewable copy of the Veteran's entrance examination is associated with the Veteran's claims file.  If this cannot be completed, the Veteran and his representative should be so notified in writing and a formal finding of unavailable must be placed in the file and the steps taken to obtain the entrance examination report must be stated.

3. After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




